Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/7/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Beuerle on 11/29/2021.

The application has been amended as follows: 
Claim 10:
Line 3: replaced “one or more” with --the one or more--
Claim 20:
Line 5: replaced “the bottom of plurality” with –the bottom of the plurality--
Claim 21:
Line 1: replaced “claim 1” with –claim 20--
Line 2: replaced “one or more” with --the one or more—
Claim 22:
Line 1: replaced “claim 1” with –claim 20--
Line 2: replaced “successive slots being staggered relative to each other so that the apertures of successive slots are” with -- successive recesses of the plurality of recesses being staggered relative to each other so that the apertures of the successive recesses are--

Claims 1-7 and 10-22 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the specific combination of claimed elements as set forth in claims 1 and 20.  The closest prior art is the Rager-Frey reference previously applied in the non-final office action.  However, while Rager-Frey teaches the threshold with front section having water egress apertures, trough section with a plurality of recesses including apertures, and a water ramp such that water drains down the plurality of apertures, down the water ramp, and out the threshold through the water egress apertures, Rager-Frey does not teach the details of the T-shaped members forming the recesses of claim 1 or the apertures being located in the bottom of the recesses of the trough section of claim 20 and there is no motivation to change the shape of the recesses to include the T-shape of bottom other than hindsight to reach the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak